Citation Nr: 0102233	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected bilateral 
defective hearing and tinnitus.

2.  Entitlement to an increased disability rating for 
bilateral defective hearing, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for major depressive disorder, and denied 
a disability rating in excess of 20 percent for bilateral 
defective hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is reasonably shown that the veteran's major 
depressive disorder developed as a result of his service-
connected hearing loss and tinnitus.

3.  Audiological test results from August 1997 and November 
1998 indicate the veteran's approximate current bilateral 
hearing impairment.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The veteran's major depressive disorder is proximately 
due to his service-connected hearing loss and tinnitus. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3a, 4, 114 
Stat. 2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).

2.  The veteran's current bilateral hearing impairment more 
nearly approximates the criteria for a 30 percent disability 
rating.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3a, 4, 114 
Stat. 2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. Part 4, §§ 4.2, 4.7, 
4.10, 4.85, 4.86, Tables VI, VIa, VII (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Major Depressive Disorder

The veteran contends that he has major depressive disorder as 
a result of his service-connected bilateral defective hearing 
and tinnitus.  He asserts that his hearing loss has hurt his 
ability to get and keep employment, which in turn has led to 
his depression.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for 
major depressive disorder includes reports of VA mental 
health examination and treatment.  The evidence compiled with 
respect to that claim does not point to the existence of any 
additional evidence that would be relevant to the claim.  The 
Board finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The RO has established service connection for the veteran's 
bilateral defective hearing and tinnitus.  The veteran has 
reported that he was exposed to noise during service, from 
being near ships' guns when they fired, and from working in 
engine rooms.  The veteran's service medical records reflect 
that he received treatment in sick bay in November 1970, and 
a psychiatric consultation in March 1971, both related to 
reported ingestion of LSD.  The psychiatrist who examined the 
veteran in March 1971 indicated that the veteran's mental 
status was normal, with the exception of the veteran's 
subjective report of flashbacks of LSD effects.  The examiner 
reported an impression of chronic LSD intoxication.  The 
veteran's service medical records do not contain any other 
mental health diagnosis.

The claims file contains notes from VA outpatient mental 
health treatment of the veteran from 1997 through 1999.  In 
September 1997, the veteran reported that his life had become 
increasingly difficult over the preceding eight to ten 
months.  He reported that he had lost his job because nobody 
wanted to work with him because of his hearing impairment.  
The veteran reported a depressed mood, which he attributed to 
his hearing loss and tinnitus.  The veteran admitted daily 
alcohol consumption.  A VA psychiatrist who saw the veteran 
noted that he showed signs of low self esteem, and moderate 
to severe depressive symptoms.  The psychiatrist's diagnoses 
were adjustment disorder with depressed mood, depression, and 
alcohol dependence.  Notes from outpatient treatment in 
December 1997 at a VA audiology clinic reflect that the 
veteran had received hearing aids, but that he reported 
continuing difficulty with the hearing aids in work 
situations.

In September 1997, Mr. P. W. M., a supervisor with a design 
business, wrote that he had had the veteran as an employee.  
Mr. M. wrote that the veteran had such hearing loss that he 
could not be communicated with except through written 
messages.  In March 1998, Mr. A. L. F., a project manager 
with a construction business, wrote that the veteran had been 
employed by that business.  Mr. F. indicated that the 
business had problems with the veteran not following 
directions, and not understanding what other workers said.  
Mr. F. wrote that his company had let the veteran go, and 
that the veteran's hearing problem was a serious obstacle to 
future work in the construction industry.

Medical records from May 1998 reflect that the veteran 
sustained a severe trauma to his right eye.  VA mental health 
outpatient treatment notes from June 1998 reflect the 
veteran's report that he had become unable to work as an 
interior design specialist or as a master carpenter due to 
his hearing loss.  It was noted that the veteran had lost his 
right eye in May 1998, when he was assaulted and hit with a 
crowbar.  The veteran reported depression, tearfulness, 
anger, decreased sleep, decreased appetite, decreased energy, 
anhedonia, and suicidal ideation.  He admitted to drinking 
four to five beers and four to five glasses of wine per day.  
The treating psychiatrist listed impressions of major 
depressive disorder, alcohol abuse, hearing loss, tinnitus, 
and status post recent traumatic loss of right eye.  The 
psychiatrist commented that the veteran's service-connected 
hearing loss had directly and adversely affected the 
veteran's ability to work, resulting in the veteran's 
unemployment.  The psychiatrist stated that the veteran's 
hearing loss and tinnitus directly contributed to the 
veteran's major depressive disorder.

In VA medical and mental health examinations in October 1998, 
the veteran reported that his hearing loss and tinnitus 
caused him to have extreme difficulty communicating with 
others.  He indicated that all aspects of his daily life had 
become stressful because of his hearing loss and impaired 
communication ability.  He reported that he could not follow 
conversations with family and friends, and that people 
avoided him socially.  He stated that his hearing loss had 
caused some coworkers to refuse to work with him, and had 
caused him to lose jobs.  The VA mental health examiner noted 
the veteran's history of heavy alcohol consumption before, 
during, and after service.  The examiner listed impressions 
of major depression and alcohol abuse.  The examiner 
commented that he was less certain than the psychiatrist who 
had treated the veteran in June 1998 that the veteran's 
depression was secondary to his hearing loss.  The examiner 
commented that both hearing loss and alcohol use sometimes 
led to depression.

In October 2000, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  The veteran 
reported that he had hearing aids, but that he did not wear 
them in situations when there was background noise, as the 
hearing aids made it even harder to hear in such situations.  
The veteran reported that he had lost jobs because of his 
difficulty hearing and communicating with others.  He 
reported that he was presently unemployed.  The veteran and 
his wife both indicated that the veteran's current depression 
had developed at the time when his hearing loss worsened and 
began to interfere with his employment.

The veteran asserts that his major depressive disorder is 
caused by his service-connected hearing loss and tinnitus.  
The veteran's claim for secondary service connection is 
supported by the opinion of the VA psychiatrist who saw him 
in June 1998, and stated that the veteran's hearing loss and 
tinnitus contributed directly to his major depressive 
disorder.  The veteran's claim is undermined by the other VA 
mental health professional, who examined the veteran in 
October 1998, and indicated that he was less certain that the 
veteran's depression was secondary to his hearing loss.  In 
considering the disagreement between the June 1998 and 
October 1998 opinions, the Board finds that neither opinion 
is inherently more convincing than the other.  While records 
in the claims file note the veteran's substance abuse 
history, the presence of substance abuse does not preclude a 
connection between the veteran's hearing loss and tinnitus 
and his depressive disorder.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §5107).  In this case, the Board finds that the 
evidence that the veteran's depression was the result of his 
hearing loss and tinnitus is at least equal in probative 
value to the evidence against such a connection.  Affording 
the benefit of the doubt to the claimant, the Board grants 
service connection for the veteran's major depressive 
disorder.

Bilateral Defective Hearing

The veteran's service-connected bilateral defective hearing 
is currently evaluated as 20 percent disabling.  The veteran 
reports that his hearing loss has worsened.  He is seeking a 
higher disability rating.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2 (2000).  Nevertheless, the 
present level of disability is of primary concern, and the 
past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

The evidence submitted with regard to the veteran's increased 
rating claim includes the reports of VA examination and 
testing of the veteran's ears and hearing.  The evidence 
compiled with respect to that claim does not point to the 
existence of any additional evidence that would be relevant 
to the claim.  The Board finds that the facts relevant to 
that claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Disability ratings for bilateral hearing loss range from 
0 percent (noncompensable) to 100 percent, based on organic 
impairment of hearing acuity.  Impairment is measured by the 
results of speech discrimination tests, together with the 
average hearing threshold level as measured by the average of 
the puretone decibel losses at the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability 
for bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, from level I, for essentially 
normal acuity, through level XI, for profound deafness.  A 
disability rating is assigned based on the levels of hearing 
in the better ear and the poorer ear.  See 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII (2000).  Additional rating 
procedures apply when certain exceptional patterns of hearing 
impairment are present.  In particular, as applicable in this 
case, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
should be determined by finding the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral is 
then to be elevated to the next higher Roman numeral.  Each 
ear is to be evaluated separately.  38 C.F.R. § 4.86(b) 
(2000).  Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


TABLE VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment
LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Review for entitlement to special monthly compensation 
under 38 C.F.R. § 3.350.
[64 FR 25206, May 11, 1999]

The claims file contains records of audiological testing of 
the veteran on several occasions.  On the VA audiological 
evaluation in September 1987, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
75
60
LEFT
20
10
65
75
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

On the VA audiological evaluation in August 1993, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
75
70
LEFT
20
15
65
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

On the authorized audiological evaluation in August 1997, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
80
75
LEFT
25
25
70
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

On the VA audiological evaluation in November 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
80
75
LEFT
15
25
70
85
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.

The veteran did not appeal the rating initially assigned for 
his defective hearing.  He filed a claim for an increased 
rating several years after the initial rating, asserting that 
his hearing disability had increased.  The test results show 
some increase in the veteran's hearing impairment over time, 
with fairly similar results in the two most recent tests, 
from August 1997 and November 1998.  However, because of the 
provisions for exceptional patterns of hearing impairment at 
38 C.F.R. § 4.86(b), and slight differences between the 1997 
and 1998 test results, those two sets of tests results 
correspond with different disability ratings.

In the August 1997 test results, the average of the puretone 
decibel losses at the frequencies of 1000, 2000, 3000, and 
4000 Hertz was 64 decibels for the right ear, and 65 decibels 
for the left ear.  Under Table VI, those average decibel 
losses, with the speech discrimination results found, would 
warrant Roman numeral designations of III for the right ear 
and III for the left ear.  In the August 1997 test results, 
however, in each ear, the puretone threshold was 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Therefore, under 38 C.F.R. § 4.86(b), Table VIa must be 
considered.  Under Table VIa, the puretone thresholds of 64 
decibels and 65 decibels for the right and left ears, 
respectively, call for the designation of Roman numeral V for 
the hearing impairment in each ear.  The designations of V 
for each ear under Table VIa exceed the designations of III 
for each ear under Table VIa; therefore, the higher numeral, 
V, applies.  The V for each ear is to be increased to VI, in 
accordance with 38 C.F.R. § 4.86(b).  Under Table VII, the 
hearing impairment of VI in each ear warrants a disability 
rating of 30 percent.

In the November 1998 test results, the average of the 
puretone decibel losses at the frequencies of 1000, 2000, 
3000, and 4000 Hertz was 63 decibels for the right ear, and 
66 decibels for the left ear.  Under Table VI, those average 
decibel losses, with the speech discrimination results found, 
would warrant Roman numeral designations of III for the right 
ear and III for the left ear.  In the November 1998 test 
results, the exceptional pattern of hearing impairment 
addressed in 38 C.F.R. § 4.86(b), a puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, was present for the left ear only.  Therefore, 
Table VIa is to be considered for the left ear only.  Under 
Table VIa, the puretone thresholds of 66 decibels for the 
left ear calls for the designation of Roman numeral V.  As 
the designation of V for under Table VIa exceeds the 
designation of III under Table VIa, the higher numeral, V, 
applies for the left ear.  The V for the left ear is to be 
increased to VI, in accordance with 38 C.F.R. § 4.86(b).  
When considered under Table VII, the hearing impairment 
designated by Roman numeral VI for the left ear, and Roman 
number III for the right ear, warrants a disability rating of 
10 percent.

Thus, the August 1997 test results correspond with a 30 
percent rating, while the November 1998 test results 
correspond with a 10 percent rating.  As noted above, where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2000).  In this case, the 
August 1997 and November 1998 test results differ only 
slightly.  The Board notes that the 1997 results meet the 
criteria for a higher rating under 38 C.F.R. § 4.86(b), and 
the 1998 results for the right ear fail to meet those 
criteria by a very narrow margin.  In that light, the Board 
finds that the overall disability picture represented by the 
veteran's hearing impairment, as shown in the two most recent 
sets of test results, more nearly approximates the 38 C.F.R. 
§ 4.86(b) criteria, such that a 30 percent rating may 
reasonably be assigned.  The Board grants an increase to a 30 
percent rating.


ORDER

Entitlement to service connection for major depressive 
disorder is granted.

Entitlement to a 30 percent disability rating for bilateral 
defective hearing is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

